Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.	This office action is in response to an amendment received on 2/22/21 for application no 16/281,378.
2.	Claims 1, 3-7, 12-17, 19-20 are amended. Claim 21 is new.
3.	Claims 1-21 are pending.

	                                    RESPONSE TO ARGUMENTS
Applicant argues#1
35 U.S.C. §112

Claims 4-6 and 14, which were rejected under 35 U.S.C. § 112(b), have been amended, rendering the rejections moot. Applicant respectfully requests reconsideration and withdrawal of the rejections based on the claim amendments.
Examiner Response
The 35 U.S.C 112 2nd rejections for claims 4-6, 8-14 are hereby withthdrawn.

Applicant argues#2
I. Amended Claim 1 Does Not Recite An Abstract Idea
As amended, independent claim 1 now recites the following claim limitations:


receiving, by a server system and from a computing system of a sending entity, an order request for a card-less transaction involving a disbursement of funds from the sending entity to a recipient, the order request comprising...a second secure token;
determining, by the server system, that the order request is valid based at least on [] a comparison of the first secure token and second secure token...
Applicant respectfully requests that the §101 rejections be withdrawn in view of these amendments. Moreover, Applicant submits that amended claim 1 is patent eligible for at least the reasons discussed below.  

Amended claim 1 does not recite an abstract idea since the above-noted claim limitations do not recite matter that falls within any of the three groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (“Revised Guidance”). See Fed. Reg. Vol. 84, No. 4, 52-53 (“mathematical concepts,” “certain methods of organizing human activity,” “mental processes”). The Office Action does not assert that claim 1 includes any limitations reciting matter falling within the “mathematical concept” or a “mental processes” groupings of abstract ideas, and thus, the claim does not recite matter falling within these groupings of abstract ideas. See Office Action at 8.



Here, the Office Action’s patent eligibility analysis of claim 1 does not specifically identify which of the three enumerated sub-grouping are asserted by the Office to be implicated by this claim. See Office Action, 5-7. In a genuine effort to advance prosecution, however, Applicant has amended claim 1 to include the above-noted claim limitations, which do not describe any activity falling within any of the three sub-groupings.
Examiner Response
Examiner respectfully disagrees.
On page 6 of the office action states, “Claim 1, recites elements that are in bold above, which covers performance of the limitation as a certain method of organizing human activity (a commercial interaction between a sending entity a recipient, specifically the steps for disbursing funds between a sending entity and a recipient) (
The bolded limitations, “storing, by a server system, a first secure token for a sending entity, wherein the first secure token is generated based on an account number of a funding account of the sending entity; receiving, by a server system and from a computing system of a sending entity, an order request for a card-less transaction involving a disbursement of funds from the sending entity to a recipient, the order request comprising...a second secure token; determining, by the server system, that the order request is valid based at least on [] a comparison of the first secure token and second secure token...” are part of the identified abstract idea (a commercial interaction between sending entity and a recipient, specifically the steps for disbursing funds between a sending entity and a recipient). 
The server system, computing system of the sending entity are hardware components recited at a high level of generality, and as such are being used as tools to implement the identified abstract idea.

Applicant argues#3
Instead, the plain language of these claim limitations, when interpreted in light of the specification, demonstrate that they involve the use of tokens to improve security of decentralized electronic transaction processing systems—a technological improvement that addresses a technological problem.

Specifically, the above-noted claim limitations recite a “server system” that (1) stor[es]... a first secure token for a sending entity” where “the first secure token is generated based on an account number of a funding account of the sending entity,” (2) “receiv[es]... an order request for a card-less transaction involving a disbursement of funds from the sending entity to a recipient” where the “order request” includes “a second secure token” and (3) “determines.. .that the order request is valid based at least on [] a comparison of the first secure token and second secure token...” Understood together, these claim limitations are directed to a server system that stores a token derived from an account number of a funding account and uses this stored token to validate an order request for an electronic transaction that does not involve a payment card (i.e., a card-less transaction). This technique improves the overall security of the server system since if the server system is breached (e.g., by a hacker), exposed data only includes secure tokens stored by the server and not the underlying account numbers that are processed to generate the secure tokens. Because a data breach of a server system is a problem that specifically arises in the realm of computer networks (e.g., electronic transaction processing systems), the claimed technique provides a solution that is “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com L.P., 773 F.3d, 1245, 1257 (claims reciting a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” is not directed to an abstract idea).
Examiner Response
Examiner respectfully disagrees.
There is no technological improvement that addresses a technological problem.
The claims are solving a business problem (the identified abstract idea), using hardware components (the server system and sending entity) that are recited at a high level of generality, which are being used as a tool to implement the identified abstract idea.
The limitations, “where “the first secure token is generated based on an account number of a funding account of the sending entity,” (2) “receiv[es]... an order request for a card-less transaction involving a disbursement of funds from the sending entity to a recipient” where the “order request” includes “a second secure token” and (3) “determines.. .that the order request is valid based at least on [] a comparison of the first secure token and second secure token...” are part of the identified abstract idea.
As far as the comparison to DDR is concerned, the patent at issue in DDR provided and Internet-based solution to solve a problem unique to the Internet ( the problem in DDR Holdings (conventional Internet hyperlink protocol preventing websites from retaining visitors),  that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of steps after the click of a hyperlink advertisement.
In the instant invention , the claimed solution is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer" analysis. Id. 
Authorizing and disbursement funds related to a cardless transaction  is a business problem.
Applicant is trying to solve this business problem (the identified abstract idea) with the hardware components (the server system and sending entity).
Therefore the claimed invention is unlike DDR.
The rejection is maintained.

Applicant argues#4
The interpretation of the above-noted claim limitations finds clear support in the specification as-filed. See, e.g., Specification, [0006]-[0013]. For example, the specification describes that the claimed technique “addresses inherent security risks often involved in decentralized disbursement of funds (i.e., transactions between a sending entity and recipient that are not within the same banking system ecosystem) ” Specification, [0008], The specification also explains the limitations of prior art card-less transaction systems in that they may “enable sending entities and recipients of different banking systems to exchange funds,” but “often involve a third-party payment processor that obtains access to sensitive financial information, such as account numbers, routing numbers.” Id. This “provide[s] risk of exposure to external entities, and thereby increase[s] the likelihood of fraudulent activity, among other types of security breaches.” Id. The claimed technique addresses these and other inherent security risks by providing a solution that uses “a centralized server that stores tokens as opposed to account information in processing transactions” and “[b]y storing tokens, transaction records that are accumulated by the server are rendered untraceable to the funding accounts from which disbursements are processed, which reduces the likelihood of unauthorized exposure if the server becomes compromised.” M; see also id., [0083], [00141 ]-[00142]. 
Examiner Response
Examiner respectfully disagrees. 
The paras in the specification that applicant refers, to is not detailing the technical explanation of the asserted improvement (minimizing security risks for a transaction) in the specs or reflected in the claims, as explained in the October 2019 PEG guidance.
Paras 6-13, 83, 141-142, discloses general purpose computing devices recited at a high level of generality (a mobile device, payment cards, an ATM, a virtual card), which are being used as a tool to implement the identified abstract idea.
The rejection is maintained.


Applicant argues#5
II. Amended Claim 1 Recites Additional Elements Or A Combination of Additional Elements That Integrate The Alleged Judicial Exception Into A Practical Application of The Judicial Exception

Here, amended claim 1 recites one or more additional elements or a combination of elements that meets at least one of the examples discussed above. Amended claim 1 recites a “server system” that (1) stor[es]... a first secure token for a sending entity” where “the first secure token is generated based on an account number of a funding account of the sending entity,” (2) “receives].. .an order request for a card-less transaction involving a disbursement of funds from the sending entity to a recipient” where the “order request” includes “a second secure token” and (3) “determines.. .that the order request is valid based at least on [] a comparison of the first secure token and second secure token...” As discussed below, these claim limitations integrate any alleged judicial exception into a practical application since they include one or more additional elements that alone are beyond the judicial exception and, when understood together, the claim limitations represent a combination of additional elements that are also beyond the judicial exception.

Specifically, the above-noted limitations include at least the additional elements of a “first secure token” and a “second secure token.” These elements are beyond the judicial exception since their use in the above-noted claim limitations provide “an improvement in the functioning of a computer, or an improvement to other technology or technical field” as discussed above. Fed. Reg. Vol. 84, No. 4, 55. The specification explains that, among other advantages, the claimed technique of using tokens to validate an order request for a card-less transaction provides an improvement to decentralized electronic transaction processing systems by “using a centralized server that stores tokens as opposed to account information in processing transactions” and “[b]y storing tokens, transaction records that are accumulated by the server are rendered untraceable to the funding accounts from which disbursements are processed, which reduces the likelihood of unauthorized exposure if the server becomes compromised.” Specification, [0008],

Moreover, the order request validation technique recited in the above-noted limitations as a whole is recited with specificity that meaningfully limits claim 1 to a particular aspect of decentralized electronic transaction processing, namely a server system that stores a secure token derived from an account number of a funding account so that the server system can use the secure token to perform order request validation without being required to store the account number. The claimed process is thus directed to a “particular technological environment” of decentralized electronic transaction processing and not “a drafting effort designed to monopolize” the entire idea of processing a transaction between two entities.
Examiner Response
Examiner respectfully disagrees.
The first and second secure tokens are part of the identified abstract. The tokens are part of the recited abstract idea (to validate an order request for a card-less transaction).
There is no improvement to the functioning of a computer or to anther technology or field.
The centralized server is recited at a high level of generality, and is being used as tool to implement the identifed abstract idea.
Para 8 of the specs disclose an improvement to a business process (reducing security risks in a card less transaction, not an improvement to any technology or functioning of a computer.
The sending entity and server system are recited at a high level of generality and as such are being used as tool to implement the identified.
There are no additional elements that are indicative of integration into a practical application.
The rejection is maintained.


Applicant argues#6
Moreover, like the claims in McRO, the structure recited in the claims limits the exclusive rights conferred by the claimed process to a “specific process” for decentralized electronic transaction processing that “does not preempt approaches that use rules of a different structure or different techniques.” See McRO, Inc. v. Bandai Namco Games Am, Inc., 837 F. 3d 1299, 1316 (Fed. Cir. 2016) (internal citations omitted). In reciting the claimed process, amended independent claims incorporate a “specific structure . . . [that] would prevent broad preemption of all [transaction processing] means “of performing other expression evaluation techniques that do not utilize a parse tree representation of the specified structure and therefore not “broad enough to cover all possible approaches.” Id., 1315. In McRO, the court concluded that the claims at issue were not directed to an abstract idea due to the specificity and particularity of the claim limitations, much like the limitations recited by amended claim 1. Id.  For the reasons discussed above, amended claim 1 is not directed to a judicial exception in the form of an abstract idea since it includes limitations that include additional elements or a combination of elements that integrate the judicial exception into a practical application of the judicial exception.
Examiner Response 
Examiner respectfully disagrees.
The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that improved the existing technological process.
The rules in the instant invention (steps for authorizing and disbursement funds for a cardless transaction) are not improving upon the existing technology process (cardless payment technology).
Applicant is merely using hardware components, recited at a high level of generality (server system, computing system, disbursement devices, computing device and one or more computers and one or more storage devices) to implement the identified abstract idea.
The rejection is maintained.

Applicant argues#7
III.    Amended Claim 1 Recites Significantly More Than The Alleged Judicial Exception
Additionally, even if amended claim 1 is directed to a judicial exception in the form of an abstract idea (which Applicant does not concede), amended claim 1 includes an ordered combination of limitations providing an inventive concept that is significantly more than the judicial exception.

Bascom Global Internet Svcs., Inc., v. AT&T Mobility LLC, 827 F.3d 1341, 1350. In Has com, the Federal Circuit held claims of four patents generally directed to monitoring activity on computer networks as patent-eligible, noting that, even if the claims were held to be directed to an abstract idea, the claims provide an unconventional technological solution to a technological problem. Amdocs (Israel) Limitedv. Openet Telecom, Inc., 841 F.3d 1288, 1303-04 (Fed. Cir. 2016), 22-23. In short, even claims that include “generic components” can be patentable when the components are “operating] in an unconventional manner to achieve an improvement in computer functionality.” Id., 1300-01.

Here, the ordered combination of specific operations, and the non-conventional way in which the system operates “improves the existing technological process” of validating an order request for an electronic transaction using tokens, as discussed above. When considered as an ordered pair, the claims recite an inventive concept because, when combined, the ordered set of limitations goes beyond that which was “well-understood, routine, or conventional activity in the field,” and that “confine the claim to a particular useful application.” MPEP § 2106.05(I)(A)(v).

Examiner Response
Examiner respectfully disagrees.
BASCOM was found patent eligible because the ordered combination was directed toward solving a problem arising in the realm of computer networks, providing a solution rooted in computer technology.  BASCOM provided a filtering of content that was not independent of the internet.  The ordered combination of elements as set forth by BASCOM, describe a customized filtering tool with customizable features specific to each end user.  
It was the non-conventional and non-generic arrangement of known conventional elements which made BASCOM patent eligible.
Whereas as discloses in the instant specification on paras 48-52, 107-108, 163-168, 172-173 discloses computing devices recited at a high level of generality communicating through known communication protocols, which are being used as a tool to implement the identified abstract idea.
These recitations from the specification do not disclose a non-conventional and non-generic arrangement of known conventional pieces as was the case in Bascom.
Therefore the claimed invention is unlike the invention in Bascom.
The rejection is maintained.




Applicant argues#8
IV.    The Other Independent Claims Are Similarly Patent Eligible
Amended independent claims 15 and 19 are patent eligible for similar reasons as discussed above for amended claim 1. Applicant has amended independent claim 19 in a similar manner as claim 1, and thus, amended claim 19 recites claim limitations that (1) do not recite matter that falls within any of the three groupings of abstract ideas enumerated in the Revised Guidance and (2) include additional elements or a combination of elements that integrate the judicial exception into a practical application of the judicial exception. See Sections I-III above. Amended claim 15 recites the following limitations: storing, by a server system, a first secure access token indicating that a disbursement device is authorized for use in a card-less transaction involving a disbursement of funds; obtaining, by the server system and from the disbursement device, an authorization request for a disbursement transaction received at the disbursement device, wherein the authorization request comprises a second secure access token; determining, by the server system, that the authorization request is valid based on a comparison of the first secure access token and the second secure access token [emphasis added]

Like the claim limitations recited in amended claim 1, the above-noted claim limitations involve the use of secure tokens to improve the security of a server system that processes electronic transactions. Because a data breach of a server system is a problem that specifically arises in the realm of computer networks (e.g., electronic transaction processing systems), the claimed technique provides a solution that is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. See DDR, 773 F.3d at 1257; see also Specification, [0008], Thus, like amended claims 1 and 19, amended claim 15 recites claim limitations that (1) do not recite matter that falls within any of the three groupings of abstract ideas enumerated in the Revised Guidance and (2) include additional elements or a combination of elements that integrate the judicial exception into a practical application of the judicial exception.

Based on the foregoing, Applicant respectfully requests reconsideration and withdrawal of the §101 rejections.
Examiner Response
Examiner respectfully disagrees.
This argument has been addressed above with respect to claim 1 above.
The rejection is minatined.

Applicant argues#9
35 U.S.C. §102

As amended, independent claim 15 now recites the features of:
storing, by a server system, a first secure access token indicating that a disbursement device is authorized for use in a card-less transaction involving a disbursement of funds;

obtaining, by the server system and from the disbursement device, an authorization request for a disbursement transaction received at the disbursement device, wherein the authorization request comprises a second secure access token;
determining, by the server system, that the authorization request is valid based on a comparison of the first secure access token and the second secure access token;
in response to determining that the authorization request is valid:
identifying, by the server system, a virtual payment number for the disbursement transaction; and
providing, by the server system, an authorization response to the disbursement device, wherein the authorization response includes (i) the virtual payment number for the disbursement transaction and (ii) instruction that, when received by the disbursement device, configures the disbursement device to execute the disbursement transaction using the virtual payment number.

The newly recited features of amended independent claim 15 have not been asserted by the Office to have been disclosed, taught, or suggested by Belin. Until such a rejection is made, Applicant respectfully requests reconsideration and withdrawal of the §102 rejections presently applied to this claim.
Examiner Response
This argument is moot, as a new grounds of rejection is being provided based on the amendments to the claims.
Please see the 35 U.S.C 103 rejection that follows in this office action.

Applicant argues#10

Moreover, the portions of Belin cited in the Office Action for independent claims 1 and 19 do not disclose or suggest the newly recited features of these claims. For example, cited portions of Belin do not disclose or suggest either “a first secure token for a sending entity, wherein the first secure token is generated based on an account number of a funding account of the sending entity” or a “second secure token” included in “an order request for a card-less transaction involving a disbursement of funds.”

Belin also does not disclose or suggest the limitation of “determining.. .that the order request is valid based at least on [] a comparison of the first secure token and the second secure token. . .” as now recited by amended independent claims 1 and 19 (emphasis added). 

The cited portions of Recriwal do not remedy the particular deficiencies of Belin discussed above. Thus, Belin (alone or in combination with Recriwal) fails to render amended independent claims 1 and 19 and their dependent claims obvious. Applicant therefore requests reconsideration and withdrawal of the §103 rejections.
Examiner Response
Examiner respectfully disagrees.
Belin does disclose, these limitations, see the 35 U.S.C 103 rejection that follows in this office action.



Claim Interpretation
In claims 15, recites the clause “storing by a server system, a first access token indication that a disbursement device is authorized for use in a card-less transaction involving a disbursement of funds”.  The “for use” language in the claim is directed to an intended use of the disbursement device.  The intended use in the claims merely states the result of the limitation in the claim and adds nothing to the patentability or substance of the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 22); Amazon.com Inc. v. Bamesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 21). Hence the intended use limitations are not given patentable weight.

In general, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
statements of intended use or field of use,
"adapted to" or"adapted for" clauses,
"wherein" clauses, or
"whereby" clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.





                                          Claim Rejections- 35 U.S.C § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1 -21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system or method, which are one of the statutory categories of invention. (Step 1: YES).
Claims 1, recites the limitations of:  1. A computer-implemented method comprising:
	 storing by a server system, a first secure token for a sending entity, wherein the first secure token is generated based on an account number of a funding account of the sending entity;
receiving, by a server system and from a computing system of a sending entity, an order for a card-less transaction involving a disbursement of funds from the sending entity to a recipient, the order comprising (i) a first set of credential data associated with the card-less transaction, and (ii) a second secure token;
identifying, by the server system, a set of one or more eligible disbursement devices for the disbursement of the funds;
determining, by the server system, that the order is valid based at least on a comparison of the first secure token and the  second secure token and (ii) the identification of the set of one or more eligible disbursement devices for the disbursement of the funds;
providing, by the server system and to a computing device associated with the recipient, a communication that includes at least the first set of credential data associated with the card-less transaction and identifies the set of one or more eligible disbursement devices based on the determination that the order request is valid;
receiving, by the server system and from a particular disbursement device from among the set of one or more eligible disbursement devices, data indicating (i) a disbursement request received at the particular disbursement device, and (ii) a second set of credential data received at the particular disbursement device in association with the disbursement request;
determining, by the server system, that the disbursement request is valid based on at least a comparison of the first set of credential data and the second set of credential data; and
configuring, by the server system, the particular disbursement device to execute the disbursement of funds specified by the card-less transaction based on (i) the determination that the order is valid and (ii) the determination that the disbursement request is valid.
Claim 19 recites substantially the same limitations as claim 1, and therefore is analyzed together with claim 1.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
Claim 1, recites elements that are in bold above, which covers performance of the limitation as a certain method of organizing human activity (a commercial interaction between a sending entity a recipient, specifically the steps for disbursing funds between a sending entity and a recipient)  (wherein the first secure token is generated based on an account number of a funding account of the sending entity; receiving, an order for a card-less transaction involving a disbursement of funds from the sending entity to a recipient, the order comprising (i) a first set of credential data associated with the card-less transaction, and (ii) a second secure token; identifying, a set of one or more eligible disbursement devices for the disbursement of the funds; determining, that the order is valid based at least on a comparison of the first secure token and the  second secure token and (ii) the identification of the set of one or more eligible disbursement devices for the disbursement of the funds; providing, a communication that includes at least the first set of credential data associated with the card-less transaction and identifies the set of one or more eligible disbursement devices based on the determination that the order request is valid; receiving, data indicating (i) a disbursement request received, and (ii) a second set of credential data received in association with the disbursement request; determining, that the disbursement request is valid based on at least a comparison of the first set of credential data and the second set of credential data; and execute the disbursement of funds specified by the card-less transaction based on (i) the determination that the order is valid and (ii) the determination that the disbursement request is valid.)

Claim 15 recites: A computer-implemented method comprising: 
storing, by a server system, a first secure access token indicating that a disbursement device is authorized for use in a card-less transaction involving a disbursement of funds;
obtaining by the server system and from the disbursement device, an authorization request for a disbursement transaction received at the disbursement device, where in the authorization request comprises a second secure access token;
determining, by the server system, that the authorization request is valid based on a comparison of the first set secure access token and the second secure access token;
in response to determining that the authorization is valid:
identifying, by the server system, a virtual payment number for the disbursement transaction and
providing, by the server system, an authorization response to the disbursement device, wherein the authorization response includes (i) the virtual payment number for the disbursement transaction and (ii) instruction that, when received by the disbursement device, configures the disbursement device to execute the disbursement transaction using the virtual payment number. 
Claim 15, recites elements that are in bold above, which covers performance of the limitation as a certain method of organizing human activity (a commercial interaction between a sending entity a recipient, specifically the steps for disbursing funds between a sending entity and a recipient) (e.g.), (indicating that a disbursement device is authorized for use in a card-less transaction involving a disbursement of funds; obtaining an authorization request for a disbursement transaction, where in the authorization request comprises a second secure access token; determining, that the authorization request is valid based on a comparison of the first set secure access token and the second secure access token; in response to determining that the authorization is valid: identifying, a virtual payment number for the disbursement transaction and providing, an authorization response, wherein the authorization response includes (i) the virtual payment number for the disbursement transaction and (ii) instruction that, when received, execute the disbursement transaction using the virtual payment number.)
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, claims 1, 15, 19 only recite the additional elements of a server system, a computing system, disbursement devices, a computing device, one or more computers and one or more storage devices.
At least the storing step (storing by a server system, a first secure token for a sending entity) is recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.
The computer hardware is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use . The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,15, 19  are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. 
As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the “storing” steps are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC), when it is claimed in a merely generic manner (as it is here).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 15, 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-14, 16-18, 20-21 which further define the abstract idea that is present in their respective independent claims 1,15,19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-14, 16-18, 20-21 are directed to an abstract idea. Thus, claims 1 -21are not patent-eligible.

                            Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





2.	Claim 15 is being rejected under 35 USC 103(a) as being unpatentable over US 2018/0005206 to Belin in view of Bajaj (US 2015/0199671).
Regarding claim 15, Belin discloses: 
A computer-implemented method comprising: 
storing, by a server system, a first secure access token indicating that a disbursement device is authorized for use in a card-less transaction involving a disbursement of funds (At least: [0053]);
 obtaining, by the server system and from the disbursement device, an authorization request for a disbursement transaction received at the disbursement device, wherein the authorization request comprises a second secure access token (At least: [0056], [0057])
0056] In step 316, the service provider 300 may validate the input data to authenticate the recipient 104 as the intended recipient of the associated funds. The validation may include the comparison of the data provided by the recipient 104 and included in the validation request with data provided by the disbursing entity 106, such as by validating that the transaction amount, disbursement code, and device identifier. As part of the validation, the service provider 300 may identify a transaction account number associated with the disbursement. In some instances, the transaction account number may be a controlled payment number. In step 318, the service provider 300 may electronically transmit the transaction account number and an indication that the validation was successful to the ATM 102. 
[0057] In step 320, the receiving device 202 of the ATM 102 may receive the indication of the successful validation as well as the transaction account number. In step 322, the transmitting device 220 of the ATM 102 may electronically transmit a withdrawal request to the acquiring institution 114. The withdrawal request may include at least the transaction account number provided by the service provider 300 and the transaction amount submitted by the recipient 104. In some instances, the withdrawal request may also include a personal identification number (PIN). In such instances, the PIN may be predetermined, such as may be stored locally in the ATM 102 (e.g., in the memory 224 or a provider profile 208) or provided by the service provider 300 with the transaction account number
(The second secure access token (the device identifier) is obtained prior to sending the authorization request by the acquiring institution, see para 60).
determining, by the server system, that the authorization request is valid based on a comparison of the first secure access token and the second secure access token (At least:  [0056],[0057])
The comparison of the first secure access token (the disbursement code) is compared to the second secure access token (the device identifier) to determine the if the authorization request is valid, prior to sending the authorization request by the acquiring institution).
Belin does not disclose, Bajaj in the same field of endeavor discloses:
in response to determining that the authorization request is valid: 
identifying, by the server system, a virtual payment number for the disbursement transaction (At least: [0025],[0041], [0042], [0064], claim 8) and 
providing, by the server system, an authorization response to the disbursement device, wherein the authorization response includes (i) the virtual payment number for the disbursement transaction (At least: [0064], [0072], [0073], [0092]) and
 (ii) instruction that, when received by the disbursement device, configures the disbursement device to execute the disbursement transaction using the virtual payment number (At least:  Fig 3D and associated text; [0064], [0067], claim 8).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include   in response to determining that the authorization request is valid: identifying, by the server system, a virtual payment number for the disbursement transaction and providing, by the server system, an authorization response to the disbursement device, wherein the authorization response includes (i) the virtual payment number for the disbursement transaction and  (ii) instruction that, when received by the disbursement device, configures the disbursement device to execute the disbursement transaction using the virtual payment number in order to ensure that the security of the transaction is enhanced (Bajaj: [0048]).
                              



3.	Claims 1-3, 7-12, 19-20 are being rejected under 35 USC 103(a) being unpatentable over US 2018/0005206 to Belin et al, herein Belin in view of US 2017/0124544 to Recriwal et al, herein Recriwal.
	Regarding claim 1, Belin discloses:
	 A computer-implemented method comprising: 
storing, by a server system, a first secure token for a sending entity, wherein the first secure token is generated based on an account number of a funding account of the sending entity (At least: [0053]:
[0053] In step 302, the recipient 104 may receive a disbursement code from a disbursing entity 106. The code may be received via a computing device 108 associated with the recipient 104, such as may be received via a short messaging service (SMS) message. In some instances, the disbursement code may be accompanied by the transaction amount to be disbursed to the recipient 104. In some cases, the disbursement code may be a four-digit numerical value, or other type of code, such as an alphanumeric code, which may be input by the recipient 104 into the ATM 102 using an input device 216 thereof. In an exemplary embodiment, the disbursement code may be unique to the specific disbursement. 
[0059] In step 402, the ATM 102 may submit a withdrawal request to the acquiring institution 114 associated therewith. The withdrawal request may include at least a transaction account number and a transaction amount, such as may be received by the ATM 102 in performing the process illustrated in FIG. 3 and discussed above. In some instances, the withdrawal request may also include a personal identification number (PIN). The withdrawal request may be submitted to the acquiring institution 114 using traditional methods and data formats used in the requesting of withdrawal of funds from an ATM 102. In step 404, the acquiring institution 104 may receive the withdrawal request. 
(Belin teaches that the disbursement code (the first secure token) is accompanied by the transaction amount and in para 59 states the transaction account number is used in performing the process of Fig 3 (where the disbursement code (the first secure token) is received, which is associated with the transaction amount)
receiving, by a server system and from a computing system of a sending entity, an order request for a card-less transaction involving a disbursement of funds from the sending entity to a recipient, the order request comprising (i) a first set of credential data associated with the cardless transaction, and (ii) a second secure token (At least:  [0058], [0059], [0052], [0053]:
[0059] In step 402, the ATM 102 may submit a withdrawal request to the acquiring institution 114 associated therewith. The withdrawal request may include at least a transaction account number and a transaction amount, such as may be received by the ATM 102 in performing the process illustrated in FIG. 3 and discussed above. In some instances, the withdrawal request may also include a personal identification number (PIN). The withdrawal request may be submitted to the acquiring institution 114 using traditional methods and data formats used in the requesting of withdrawal of funds from an ATM 102. In step 404, the acquiring institution 104 may receive the withdrawal request. 
[0054] In step 304, a service provider 300 associated with the ATM 102 and/or the issuing institution 110 may electronically transmit an SMS message to the recipient 104 with information on how to withdrawal their disbursement. In some instances, the information may include a provider code, which may be a four-digit numerical value or other type of code that is associated with the service provider 300. In some cases, the information may also include an address or other information for use by the recipient 104 in finding an ATM 102 with which the withdrawal can be made. In some embodiments, the withdrawal information may include the disbursement code. In such embodiments, step 302 may be optional. In step 306, the recipient 104 may receive the withdrawal information.
[0059] In step 402, the ATM 102 may submit a withdrawal request to the acquiring institution 114 associated therewith. The withdrawal request may include at least a transaction account number and a transaction amount, such as may be received by the ATM 102 in performing the process illustrated in FIG. 3 and discussed above. In some instances, the withdrawal request may also include a personal identification number (PIN). The withdrawal request may be submitted to the acquiring institution 114 using traditional methods and data formats used in the requesting of withdrawal of funds from an ATM 102. In step 404, the acquiring institution 104 may receive the withdrawal request. 
(Belin discloses the request for a cardless transaction for disbursement of funds  is received and the credential data (the PIN) and the second secure token ( the code associated with the service provider are also included in the withdrawal request);
identifying, by the server system, a set of one or more eligible disbursement devices for the disbursement of the funds (At least:[0054]: In some cases, the information may include an address or other information for use by the recipient in finding an ATM);
determining, by the server system, that the order request is valid based at least on (i) a comparison of the first secure token and the second secure token and (ii) the identification of the set of one or more eligible disbursement devices for the disbursement of the funds (At least: [0055], [0056]:
[0055] In step 308, the recipient 104 may input at least the disbursement code, provider code, transaction amount, and device identifier associated with the computing device 108 into the ATM 102 via an input device 216. In step 310, the ATM 102 may receive the user input data via the input device 216. In step 312, the transmitting device 220 of the ATM 102 may electronically transmit a validation request to the service provider 300. The validation request may include at least the user input data received from the recipient 104. In some cases, the provider code may be used by the ATM to identify the service provider 300. In some such cases, the provider code may not be included in the validation request. In step 314, the service provider 300 may receive the validation request. 
[0056] In step 316, the service provider 300 may validate the input data to authenticate the recipient 104 as the intended recipient of the associated funds. The validation may include the comparison of the data provided by the recipient 104 and included in the validation request with data provided by the disbursing entity 106, such as by validating that the transaction amount, disbursement code, and device identifier. As part of the validation, the service provider 300 may identify a transaction account number associated with the disbursement. In some instances, the transaction account number may be a controlled payment number. In step 318, the service provider 300 may electronically transmit the transaction account number and an indication that the validation was successful to the ATM 102. 
(Where Belin teaches that the first secure token (the disbursement code) and the second secure token (the provider code) is compared to validate the transaction at the ATM);
providing, by the server system and to a computing device associated with the recipient, a communication that includes at least the first set of credential data associated with the card-less transaction and identifies the set of one or more eligible disbursement devices based on the determination that the order request is valid (At least:[0057], [0058]
receiving, by the server system and from a particular disbursement device from among the set of one or more eligible disbursement devices, data indicating (i) a disbursement request received at the particular disbursement device, and (ii) a second set of credential data received at the particular disbursement device in association with the disbursement request (At least: [0056], [0057]:
[0056] In step 316, the service provider 300 may validate the input data to authenticate the recipient 104 as the intended recipient of the associated funds. The validation may include the comparison of the data provided by the recipient 104 and included in the validation request with data provided by the disbursing entity 106, such as by validating that the transaction amount, disbursement code, and device identifier. As part of the validation, the service provider 300 may identify a transaction account number associated with the disbursement. In some instances, the transaction account number may be a controlled payment number. In step 318, the service provider 300 may electronically transmit the transaction account number and an indication that the validation was successful to the ATM 102. 
[0057] In step 320, the receiving device 202 of the ATM 102 may receive the indication of the successful validation as well as the transaction account number. In step 322, the transmitting device 220 of the ATM 102 may electronically transmit a withdrawal request to the acquiring institution 114. The withdrawal request may include at least the transaction account number provided by the service provider 300 and the transaction amount submitted by the recipient 104. In some instances, the withdrawal request may also include a personal identification number (PIN). In such instances, the PIN may be predetermined, such as may be stored locally in the ATM 102 (e.g., in the memory 224 or a provider profile 208) or provided by the service provider 300 with the transaction account number
(Where Belin discloses that the withdrawal request is received and a second credential data data (the device identifier) is also used for validation of the transaction
determining, by the server system, that the disbursement request is valid based on at least a comparison of the first set of credential data and the second set of credential data (At least: [0056], [0057])    ; and 
configuring, by the server system, the particular disbursement device to execute the disbursement of funds specified by the card-less transaction based on (i) the determination that the order request is valid and (ii) the determination that the disbursement request is valid (At least:  [0057], [0061])
[0057]: In step 320, the receiving device 202 of the ATM 102 may receive the indication of the successful validation as well as the transaction account number. In step 322, the transmitting device 220 of the ATM 102 may electronically transmit a withdrawal request to the acquiring institution 114. The withdrawal request may include at least the transaction account number provided by the service provider 300 and the transaction amount submitted by the recipient 104. In some instances, the withdrawal request may also include a personal identification number (PIN). In such instances, the PIN may be predetermined, such as may be stored locally in the ATM 102 (e.g., in the memory 224 or a provider profile 208) or provided by the service provider 300 with the transaction account number
[0061]:
[0061] In step 408, the acquiring institution 114 may receive an authorization response from the payment network 112. The authorization response may include a data element configured to store a response code indicative of approval of the transaction. In step 410, the acquiring institution 114 may electronically transmit a data signal to the ATM 102 indicating approval of the withdrawal request. In step 412, the receiving device 202 of the ATM 102 may receive the approval. In step 414, the dispensing device 222 of the ATM 102 may dispense cash to the recipient 104 having the value of the approved transaction amount. In step 416, the recipient 104 may receive the cash, which may thus be received by the recipient 104 from the ATM 102 without the use a payment card. 

Belin does not specifically disclose , Recriwal discloses identifying by the server system a set of one or more eligible disbursement devices (At least: [0011],[0016], [0021]; Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include identifying by the server system a set of one or more eligible disbursement devices in order to ensure that the user is able to access their funds without the use of a card and the risk of fraudulent access is reduced (Recriwal: [0005], [0008]).
Regarding claim 2, Belin discloses the method of claim 1. Belin further discloses wherein: The funding account of the sending entity is associated with a banking computing system that is managed by a banking entity (AT least:[0031], [0032], [0048])  ; 
and
the server system is managed by a third-party service provider that is independent and distinct from the sending entity and the banking entity (At least:  [0073]: 
[0073] In step 626, the merchant 606 may electronically transmit a data signal superimposed with transaction data to a gateway processor 608. The gateway processor 608 may be an entity configured to receive transaction details from a merchant 606 for formatting and transmission to an acquiring financial institution 610. In some instances, a gateway processor 608 may be associated with a plurality of merchants 606 and a plurality of acquiring financial institutions 610. In such instances, the gateway processor 608 may receive transaction details for a plurality of different transactions involving various merchants, which may be forwarded on to appropriate acquiring financial institutions 610. By having relationships with multiple acquiring financial institutions 610 and having the requisite infrastructure to communicate with financial institutions using the payment rails, such as using application programming interfaces associated with the gateway processor 608 or financial institutions used for the submission, receipt, and retrieval of data, a gateway processor 608 may act as an intermediary for a merchant 606 to be able to conduct payment transactions via a single communication channel and format with the gateway processor 608, without having to maintain relationships with multiple acquiring financial institutions 610 and payment processors and the hardware associated thereto. Acquiring financial institutions 610 may be financial institutions, such as banks, or other entities that administers and manages payment accounts and/or payment instruments for use with payment accounts. In some instances, acquiring financial institutions 610 may manage transaction accounts for merchants 606. In some cases, a single financial institution may operate as both an issuing financial institution 602 and an acquiring financial institution 610. 
	Claim 20 is being rejected using the same rationale as claim 2.
	Regarding claim 18, Belin discloses the method of claim 1. Belin further discloses wherein the disbursement device is managed by a service provider that is independent and distinct from an entity that manages the server system (At least:  [0073]: 
[0073] In step 626, the merchant 606 may electronically transmit a data signal superimposed with transaction data to a gateway processor 608. The gateway processor 608 may be an entity configured to receive transaction details from a merchant 606 for formatting and transmission to an acquiring financial institution 610. In some instances, a gateway processor 608 may be associated with a plurality of merchants 606 and a plurality of acquiring financial institutions 610. In such instances, the gateway processor 608 may receive transaction details for a plurality of different transactions involving various merchants, which may be forwarded on to appropriate acquiring financial institutions 610. By having relationships with multiple acquiring financial institutions 610 and having the requisite infrastructure to communicate with financial institutions using the payment rails, such as using application programming interfaces associated with the gateway processor 608 or financial institutions used for the submission, receipt, and retrieval of data, a gateway processor 608 may act as an intermediary for a merchant 606 to be able to conduct payment transactions via a single communication channel and format with the gateway processor 608, without having to maintain relationships with multiple acquiring financial institutions 610 and payment processors and the hardware associated thereto. Acquiring financial institutions 610 may be financial institutions, such as banks, or other entities that administers and manages payment accounts and/or payment instruments for use with payment accounts. In some instances, acquiring financial institutions 610 may manage transaction accounts for merchants 606. In some cases, a single financial institution may operate as both an issuing financial institution 602 and an acquiring financial institution 610. 

Regarding claim 3, Belin discloses the method of claim 2. Belin further discloses wherein:
the method further comprises obtaining, by the server system, the first secure token from the banking computing system (At least:[0053]); and
determining that the order request is valid comprises:
determining that the first secure token matches the second secure token (AT least: [0055], [0056]) ; and 
determining, by the server system, that the order request is valid based on at least determining that the first secure token matches the second secure token (AT least: [0056], [0057]).
Regarding claim 7, Belin discloses the method of claim 2. Belin further discloses wherein configuring the particular disbursement to execute the disbursement of funds device comprises: 
identifying a service provider that manages the particular disbursement device (At least: [0035], [0036]) ; and
providing, by the server system and to the banking computing system, an instruction to perform transaction settlement with the service provider that manages the particular disbursement device (At least: [0035], [00036]).
Regarding claim 8, Belin discloses the method of claim 1. Belin further discloses wherein the first set of credential data comprises:
 a phone number of a computing device associated with the recipient (At least: [0027] ; 
a transaction value of the card-less transaction (At least: Abstract) ; and 
a secret code generated for the card-less transaction by sending entity (At least: [0026].
Regarding claim 9, Belin discloses the method of claim 8. Belin further discloses wherein:
the method further comprises generating, by the server system, a transaction identifier of the card-less transaction based on the first set of credential data (At least: [0032] ;
the communication provided to the computing device associated with the recipient specifies the transaction identifier of the card-less transaction (AT least: [0026] to [0028]); 
and the second set of credential data comprises:
a transaction identifier specified by the recipient at the particular disbursement device (At least: [0030]);
a transaction value specified by the recipient at the particular disbursement device (At least: [0030]);
an identifier associated with the particular disbursement device (At least:[0030] ; and
 a secret code provided to the recipient in association with the card-less transaction (At least: [0026]).
Regarding claim 12, Belin discloses the method of claim 2. Belin further discloses wherein determining that the order request is valid comprises determining that the funding account of the sending entity contains sufficient funds for creation of the order request (AT least:  [0056]).
Regarding claim 19, Belin discloses:
 A system comprising:
one or more computers (At least: [0043], [0088] ; and
one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising (At least: [0035], [0043], [0088], [0090] ):
storing, by a server system, a first secure token for a sending entity, wherein the first secure token is generated based on an account number of a funding account of the sending entity (At least: [0053]:
receiving, by a server system and from a computing system of a sending entity, an order request for a card-less transaction involving a disbursement of funds from the sending entity to a recipient, the order request comprising (i) a first set of credential data associated with the cardless transaction, and (ii) a second secure token (At least:  [0058], [0059], [0052], [0053]:
identifying, by the one or more cmputers, a set of one or more eligible disbursement devices for the disbursement of the funds (At least:[0054]);
determining, by the server system, that the order request is valid based at least on (i) a comparison of the first secure token and the second secure token and (ii) the identification of the set of one or more eligible disbursement devices for the disbursement of the funds (At least: [0055], [0056]);
providing, by the server system and to a computing device associated with the recipient, a communication that includes at least the first set of credential data associated with the card-less transaction and identifies the set of one or more eligible disbursement devices based on the determination that the order request is valid (At least:[0057], [0058]);
receiving, by the server system and from a particular disbursement device from among the set of one or more eligible disbursement devices, data indicating (i) a disbursement request received at the particular disbursement device, and (ii) a second set of credential data received at the particular disbursement device in association with the disbursement request (At least: [0056], [0057]);
determining, by the one or more computers, that the disbursement request is valid based on at least a comparison of the first set of credential data and the second set of credential data (At least: [0056], [0057])    ; and 
configuring, by the server system, the particular disbursement device to execute the disbursement of funds specified by the card-less transaction based on (i) the determination that the order request is valid and (ii) the determination that the disbursement request is valid (At least:  [0057], [0061])
Belin does not specifically disclose , Recriwal discloses identifying by the server system a set of one or more eligible disbursement devices (At least: [0011],[0016], [0021]; Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include identifying by the server system a set of one or more eligible disbursement devices in order to ensure that the user is able to access their funds without the use of a card and the risk of fraudulent access is reduced (Recriwal: [0005], [0008]).

Regarding claim 10, Belin discloses the method of claim 1. Belin does not disclose, Recriwal in the same field of endeavor discloses wherein identifying the set of one or more eligible disbursement devices for the disbursement of the funds comprises:
determining a location of the computing device associated with the recipient (AT least: [0016], [0042]; Fig 2 and associated text) ; and identifying one or more eligible disbursement devices within a threshold proximity to the location of the computing device associated with the recipient (At least: [0016], [0042], [0067]; Fig 2 and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include herein identifying the set of one or more eligible disbursement devices for the disbursement of the funds comprises: determining a location of the computing device associated with the recipient; and identifying one or more eligible disbursement devices within a threshold proximity to the location of the computing device associated with the recipient in order to ensure that the risk of fraudulent access is reduced (Recriwal:[0008]).
Regarding claim 11, Belin discloses the method of claim 10. Belin does not disclose, Recriwal in the same field of endeavor discloses:
providing, by the server system and to the computing device of the recipient, a communication indicating the one or more eligible disbursement devices that are identified to be within the threshold proximity to the location of the computing device associated with the recipient (At least: [0016], [0042], [0067], claim 8; Fig 2 and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include providing, by the server system and to the computing device of the recipient, a communication indicating the one or more eligible disbursement devices that are identified to be within the threshold proximity to the location of the computing device associated with the recipient in order to ensure that the risk of fraudulent access is reduced (Recriwal:[0008]).
4.	Claims 17- are being rejected under 35 U.S.C 103(a) as being unpatentable over Belin in view of Bajaj and further in view of Recriwal. 
	Regarding claim 17, Belin discloses the method of claim 15. Belin does not disclose Recriwal discloses wherein:
the authorization  is valid for a specified time period (At least:[0019], [0021] to [0023]; and
the instructions of the authorization device configure the disbursement device to execute the disbursement transaction using a payment card by permitting the disbursement of funds during the specified time period (At least: [0066], claim 1, claim 18):
1. A computer-implemented method for cardless use of an automated teller machine (ATM) comprising: receiving as an input, a user-identified ATM that the user wishes to use; generating and transmitting a one-time password (OTP) for the user to enter at the identified ATM; receiving and verifying the OTP entered into the ATM; and on successful verification, authorizing access to services available through the ATM, without use of a card. 

18. The method according to claim 1 wherein the services available through the ATM comprise one or more of the following: deposits, withdrawals, transfers, balance/overdraft information, pin services, account services, card-blocking, topping-up of pre-paid cards, and obtaining statements of accounts. 
 and (ii) restricting the disbursement of funds after the specified time period (At least: [0021]); 
[0021]:
When the user enters the OTP at the selected ATM, the ATM will communicate with the server to verify the OTP and, if successfully verified, the server will instruct the ATM to provide the user with the requested service, without use of his/her card. Of course, if the OTP cannot be verified as correct (either because the password is wrong or the ATM used is not the one that was identified), access to the ATM's services will be refused.  

Belin does not disclose, Bajaj discloses the instructions of the authorization device configure the disbursement device to execute the disbursement transaction using the virtual payment number (At least: [0025], [0041], [0042], [0064], claim 8).
Both Bajaj and Recriwal are in the same field of endeavor and seeking to solve the same problem (processing of funds transfer in a cardless in a cardless transaction environment).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include  the authorization response is valid for a specified time period; and the instructions of the authorization device configure the disbursement device to execute the disbursement transaction using the virtual payment number by (i)  permitting the disbursement of funds during the specified time period, and (ii) restricting the disbursement of funds after the specified time period  in order to ensure that the user is able to access their funds without the use of a card and the risk of fraudulent access is reduced (Recriwal: [0005], [0008]) and to further ensure that  the security of the transaction is enhanced (Bajaj: [0048]).

5.	Claims 4-6, 13-14 are being rejected under 35 USC 103(a) as being unpatentable over Belin in view of Recriwal and further in view of US 2015/0199671 to Bajaj et al, herein Bajaj.
Regarding claim 4, Belin discloses the method of claim 2. Belin does not disclose, Bajaj in the same field of endeavor discloses comprising: providing, by the server system and to the banking computing system, an instruction to create a virtual payment number that (i) is specific to the card-less transaction (At least: [0025], [0041], [0042]:
[0025] More specifically, some embodiments enable account holders to perform these types of transactions without having to utilize an ATM owned or operated by the same bank that holds their account, without having to use a debit or bank card with a magnetic strip, and without the ATMs receiving an actual card number or account number. Some embodiments also include ATMs receiving substitute values that refer to accounts (but do not include account numbers), constructed values (that resemble payment card numbers), or dynamic tokens (which correspond to substitute values or other credentials in a database). 
and 
(ii) configured to be used by the particular disbursement device to perform transaction authorization and settlement in association with the disbursement request
(At least:  Fig 3D and associated text; [0064], [0067], claim 8);
 and 
receiving, by the server system and from the banking computing system responsive to providing the request for the virtual payment number, data indicating a third token uniquely associated with the virtual payment number (AT least: [0064]):
 [0064] In other embodiments, credential processor 107 may be configured to send a dynamic token in lieu of or in addition to the substitute value to transaction device 103. In these embodiments, credential processor 107 sends a request for a dynamic token to credential issuer 108. The request includes, for example, the determined substitute value associated with the selected account, an identifier associated with transaction device 103, or the like. Credential issuer 108 generates a dynamic token that corresponds to the substitute value and stores it in a database for later look-up. The token may be in the form of a number, a string of letters, an alphanumeric string, or any identifier that enables credential issuer to determine an associated substitute value. In some embodiments, the dynamic token may conform to the format of a PAN, also known as a Primary Account Number. Credential issuer 108 then sends the token to credential processor 107 which may forward it to transaction device 103. After receiving the token from credential processor 107, transaction device 103 displays a message indicating that the transaction will be processed. For example, this could include transaction device 103 displaying a message to the user indicating that the transaction is being processed.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include providing, by the server system and to the banking computing system, an instruction to create a virtual payment card number that (i) is specific to the card-less transaction and (ii) configured to be used by the particular disbursement device to perform transaction authorization and settlement in association with the disbursement request and receiving, by the server system and from the banking computing system responsive to providing the request for the virtual payment card number, data indicating a second token uniquely associated with the virtual payment card number in order to ensure that the security of the transaction is enhanced (Bajaj: [0048]).
Regarding claim 5, Belin discloses the method of claim 4.
Belin does not disclose, Bajaj discloses:
providing, by the server system, the third token to the banking computing system (At least: [0032], Fig 2B and associated text ; [0041], [0042], [0064]);
receiving, by the server system and from the banking computing system, the virtual payment number created by the banking computing system for the card-less transaction (AT least:[0025]); and
providing, by the server system and to the particular disbursement device, an instruction that includes the data indicating the virtual payment number (AT least: [0025], [0045] ; and
configuring the particular disbursement device to execute the disbursement of the functions comprising (AT least: Fig 3D and associated text; [0064], [0067], claim 8     ): 
providing, by the server system and to the particular disbursement device, an instruction that when received by the particular disbursement device, causes the particular disbursement device to: (i) perform transaction authorization and settlement in association with the disbursement request using the virtual payment  number (AT least: [[0045], [0046]), and (ii) execute the disbursement of funds specified by the card-less transaction based on performance of the transaction authorization and settlement (At least: [0093], [0094]; Fig 3D and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include receiving, by the server system and from the banking computing system, the virtual payment number created by the banking computing system for the card-less transaction; providing, by the server system and to the particular disbursement device, an instruction that includes the data indicating the virtual payment number; and configuring the particular disbursement device to execute the disbursement of the functions comprising: providing, by the server system and to the particular disbursement device, an instruction that when received by the particular disbursement device, causes the particular disbursement device to: (i) perform transaction authorization and settlement in association with the disbursement request using the virtual payment number, and (ii) execute the disbursement of funds specified by the card-less transaction based on performance of the transaction authorization and settlement in order to ensure that the security of the transaction is enhanced (Bajaj: [0048]).
Regarding claim 6, Belin discloses the method of claim 5. Belin does not disclose, Bajaj in the same field of endeavor discloses further comprising:
after providing the instruction that includes the virtual payment number to the particular disbursement device, deleting, by the server system, any data instances representing the virtual payment number at the server system (At least: 
[0048] Credential issuer 108 may perform a look-up or cross-reference to a database (or other data store) for the received substitute value. After receiving the substitute value, credential issuer 108 may return a dynamic token associated with the substitute value. The dynamic token, in some embodiments, may be an identifier or other piece of data that is usable for only a single transaction and represents a substitute value and/or account credentials stored at credential issuer 108. In this manner, the actual account credentials need not be communicated to mobile device 101 or transaction device 103 (or its associated switch/driver), and thus security is enhanced. This token is returned to credential processor 107.
 and
storing, by the server system, the second secure token in a record for the card-less transaction within an order repository (At least: [0041], [0064], [0072]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include after providing the instruction that includes the virtual payment number to the particular disbursement device, deleting, by the server system, any data instances representing the virtual payment number at the server system and storing, by the server system, the second secure token in a record for the card-less transaction within an order repository in order to ensure that the security of the transaction is enhanced (Bajaj: [0048]).
Regarding claim 13, Belin discloses the method of claim 12. Belin further discloses comprising, after determining that the order request is valid:
generating, by the server system, an instruction that, when received by a computing system associated with the funding account of the sending entity, causes the computing system associated with the funding account of the sending entity to reduce available funds associated with the funding account pending the disbursement of funds specified by the card-less transaction (At least: [0061]);
 and
providing, by the server system, the instruction for output to the computing system associated with the funding account of the sending entity (AT least: [0061]).
Regarding claim 14, Belin discloses the method of claim 13. Belin further discloses wherein the instruction comprises an expiration date that causes the computing system associated with the funding account of the sending entity to cancel reduction of the available funds associated with the funding account if funds specified by the card-less transaction have not been disbursed by the expiration date (At least: [0033], [0034]).

6.	Claim 16 is being rejected under 35 USC 103(a) as being unpatentable over Belin in view of  Bajaj and further in view of 2014/0164254 to Dimmick.
	Regarding claim 16,  Belin discloses the method of claim 15. Belin does not disclose, Dimmick in the same field of endeavor discloses wherein:
the first access token comprises a verified digital certificate and a verified symmetric key for the disbursement device (At least: [0087]
the second secure access token comprises a digital certificate included with the disbursement request received at the disbursement device and encryption data encrypted with the verified symmetric key (At least: [0087]  ; and
determining that the authorization request is valid comprises:
determining that the digital certificate included with the disbursement request matches the verified digital certificate (AT least: [0102] , and
determining that the encryption data matches data stored by the server system for the transaction (At least: [0102]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include the first access token comprises a verified digital certificate and a verified symmetric key for the disbursement device; the second secure access token comprises a digital certificate included with the disbursement request received at the disbursement device and encryption data encrypted with the verified symmetric key; and determining that the authorization request is valid comprises: determining that the digital certificate included with the disbursement request matches the verified digital certificate, and determining that the encryption data matches data stored by the server system for the transaction in order to ensure that authorized response data can be used to show that the payment account/phone combination is valid and can be used or be federated elsewhere (Dimmick:[0102]).
7.	Claim 21 is being rejected under 35 U.S.C 103(a) as being unpatentable over Belin in view of Recriwal and further in view of US 2017/0286958 to Herman.
	Regarding claim 21, Belin discloses the method of claim 1. Belin does not disclose, Herman in the same field of endeavor discloses  the first secure token is generated such that the account number of the funding account of the sending entity is unidentifiable in data representing the first secure token (At least: [0004], [0150]; and 
the server system is not configured to access or store the account number of the funding account of the sending entity (At least: [0004], [0150], [0152], Figs 30A-30D).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Belin’s invention to include the first secure token is generated such that the account number of the funding account of the sending entity is unidentifiable in data representing the first secure token and the server system is not configured to access or store the account number of the funding account of the sending entity in order to ensure that by enhancing security of the ATM transaction, transactional fraud is mitigated (Herman: [0009], [0011]).
                                                          CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/4/2021